Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the claimed washing machine comprising, inter alia, wherein a drum comprises a rear cover disposed in one side of a cylindrical portion, the rear cover comprising a seating flange on an innermost circumferential surface of the rear cover disposed outside of the radius of a pulsator and seated in a seating groove located at a radius of a flange shaft outside of a radius of the pulsator.  With such configuration, “it is possible to prevent the laundry from being caught between the pulsator 70 and the rear cover 134” (see Applicant’s specification at ¶ [0122].  In addition, “[s]ince the rear cover 134 may be positioned in the radial direction from the outer circumferential surface of the pulsator 70, the pulsator 70 may be not interfered with the rear cover 134 even though the pulsator 70 is rotated in a direction different from the drum 130 (see Applicant’s specification at ¶ [0128]).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711